Emigrant Mtge. Co., Inc. v Thevenin (2015 NY Slip Op 03125)





Emigrant Mtge. Co., Inc. v Thevenin


2015 NY Slip Op 03125


Decided on April 15, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 15, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
SHERI S. ROMAN
SANDRA L. SGROI
HECTOR D. LASALLE, JJ.


2014-06436
 (Index No. 14290/09)

[*1]Emigrant Mortgage Company, Inc., appellant, 
vPierre Louis Thevenin, et al., respondents.


Borchert & LaSpina, P.C., Whitestone, N.Y. (Helmut Borchert and Caroline G. Caulfield of counsel), for appellant.

DECISION & ORDER
In an action to foreclose a mortgage, the plaintiff appeals from an order of the Supreme Court, Kings County (Jacobson, J.), dated March 25, 2014, which denied its motion for leave to reargue its motion, inter alia, for an order of reference, which had been denied in an order of the same court dated February 8, 2012.
ORDERED that the appeal is dismissed, without costs or disbursements.
This appeal must be dismissed, as no appeal lies from an order denying reargument (see Basile v Wiggs, 117 AD3d 766, 766; Naso v Naso, 102 AD3d 755, 756).
BALKIN, J.P., ROMAN, SGROI and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court